Citation Nr: 0124039	
Decision Date: 10/03/01    Archive Date: 10/09/01

DOCKET NO.  01-07 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to assignment of a higher (compensable) initial 
rating for irritable bowel syndrome.


ATTORNEY FOR THE BOARD

L. H. Eskenazi, Counsel


INTRODUCTION

The veteran had active service from May 1995 to May 1999.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky, which denied the benefit sought on 
appeal.


REMAND

The veteran is claiming that his service-connected irritable 
bowel syndrome is much worse than that represented by a 
noncompensable rating.  Upon a preliminary review of the 
record, it appears that there may be additional VA treatment 
records that have not yet been associated with the claims 
file, and which may be significant to determining whether the 
claim for assignment of a higher initial rating for irritable 
bowel syndrome is warranted.

The veteran was awarded service connection for irritable 
bowel syndrome in a July 2000 rating decision, and assigned a 
noncompensable rating.  He disagreed with that rating, and 
initiated this appeal.  The record contains a VA general 
medical examination report dated in April 2000, which 
contains a diagnosis of irritable bowel syndrome.  It was 
noted that the disorder was previously well controlled on 
Tagamet, but that he was symptomatic off the medication.  The 
disability was characterized as not functionally limiting.  

In the veteran's Notice of Disagreement, received in January 
2001, he indicated that he goes through bouts of pain and 
discomfort.  Significantly, in his Substantive Appeal, 
received in August 2001, the veteran stated that he underwent 
recent VA hospital examinations, including a colonoscopy, and 
x-ray taken after "drinking barium."  According to the 
veteran, these tests revealed that he had an ulcer in his 
colon.  He stated that the x-ray results had not yet been 
released to him.  He further stated that he was prescribed 
medication, which caused pain, so he stopped taking it.  
Records of the foregoing treatment are not in the veteran's 
claims file, and it does not appear that the RO has requested 
those records.   

The Board notes that during the pendency of this appeal, on 
November 9, 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law, which redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
See 38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001); 66 Fed. 
Reg. 45,630-32 (Aug. 20, 2001) (to be codified as amended at 
38 C.F.R. § 3.159).  This law reiterates that the VA has an 
affirmative duty to obtain records of relevant medical 
treatment or examination of the claimant at Department 
health-care facilities.  See 38 U.S.C.A. § 5103A(c); 66 Fed. 
Reg. 45,630 (Aug. 20, 2001) (to be codified as amended at 
38 C.F.R. § 3.159(c)); see Bell v. Derwinski, 2 Vet. App. 613 
(1992).  As there appear to relevant VA treatment records 
that have not yet been obtained in this appeal, the Board 
finds that those records should be requested and associated 
with the claims file before proceeding with appellate review.  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  
Accordingly, this case is REMANDED for the following actions:

1.  In addition to the development 
requested below, the RO is requested to 
review the entire file and undertake any 
additional development necessary to 
comply with the Veterans Claims 
Assistance Act of 2000.  See 38 U.S.C.A. 
§§ 5103, 5103A (West 2001); 66 Fed. Reg. 
45630-45632 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 
3.159).

2.  The RO should contact the veteran and 
request that he provide the names, dates, 
and addresses of any medical providers 
(both VA and non-VA records), who have 
treated him for irritable bowel syndrome 
since his separation from service.  After 
obtaining any necessary authorization, 
the RO should obtain and associate those 
records with the claims file.

3.  After obtaining and reviewing any 
records of treatment for the veteran's 
irritable bowel syndrome, the RO should 
determine whether an additional VA 
examination is necessary to ascertain the 
severity and manifestation of the 
veteran's disability. 

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  No action is required of 
the veteran until he is notified.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


